BY THE COURT:
We issued a writ of certiorari' in this case to review a decision without opinion rendered by the Third District Court of Appeal and reported at 312 So.2d 555.* That decision conflicts with Perkins v. Salem, 249 So.2d 466 (Fla.App. 1st 1971). The rule of law announced in Perkins is correct.
The decision of the Third District Court of Appeal is vacated and this case is remanded with instructions to reinstate the order of the trial judge dated October 21, 1974.
ROBERTS, Acting C. J., and ADKINS, BOYD, ENGLAND and SUNDBERG, JJ., concur.

 The only issue on appeal involves the propriety of a series of trial court orders which constitute “record proper” under Foley v. Weaver Drugs, Inc., 177 So.2d 221 (Fla. 1965). We have jurisdiction under art. Y, § 3(b)(3), Florida Constitution.